Citation Nr: 0844400	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 Decision Review Officer (DRO) 
decision of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 30 percent evaluation, effective November 30, 
2004.  

In July 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The Board received additional evidence without the benefit of 
a waiver for RO consideration in November 2008.  See 38 
C.F.R. § 20.1304.  The evidence includes a personal statement 
submitted by the veteran and a June 2008 VA medical 
statement, both addressing his symptoms associated with his 
service-connected PTSD.  However, it is not necessary that 
this evidence be returned to the RO for initial consideration 
because the evidence is essentially duplicative of evidence 
already reviewed by the RO.  Accordingly, the Board finds 
that the evidence received by the veteran is not evidence for 
which a remand is required under 38 C.F.R. § 20.1304(c).  
There is no prejudice to the veteran.

In September 2008, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD is characterized by 
sleep impairment, depressed mood, anxiety, anger, 
hypervigilance, isolative behavior, nightmares, strong 
startle response, and intrusive thoughts.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

During the September 2008 hearing, the veteran reported 
symptoms of sleep impairment, hypervigilance, difficulty with 
work and social relationships, panic attacks, and memory 
impairment.  He contends that his service-connected PTSD is 
worse than the current evaluation contemplates.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire period since service 
connection has been in effect, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran has consistently been assigned a 30 percent 
evaluation for his service-connected PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  Under the 
current schedular criteria, Diagnostic Code 9411, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities.  38 C.F.R. § 4.130 (2008).  A 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  38 
C.F.R. § 4.130.  

A 50 percent disability evaluation is assigned where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

In order to be entitled to the 70 percent disability 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score from 61 
through 70 reflects some mild symptoms (depressed mood, mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  
See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
veteran's service-connected PTSD.  First, the evidence of 
record does not demonstrate any evidence of speech or thought 
disorders.  To the contrary, the veteran's speech was of 
normal rate and rhythm during a December 2004 VA Mental 
Health Intake and Assessment, as well as during the February 
2008 VA examination.  Similarly, the veteran's thought 
process was described as goal directed and linear by the 
September 2005 and February 2008 VA examiners, and the 
December 2004 VA outpatient treatment record reported normal, 
coherent thought process and association, with no unusual 
thought content.  

Second, the competent evidence also fails to show panic 
attacks occurring more than once a week.  Although the 
veteran reported experiencing panic attacks approximately 
twice a day as reported in March 2007 and June 2008 VA 
medical statements, the objective evidence does not support 
his assertions.  Panic attacks were only noted as occurring 
twice a month during the September 2005 VA examination, and 
panic attacks were absent on examination in February 2008.  
Third, such medical reports do not indicate any difficulty 
understanding complex commands.  

Fourth, the evidence is also void of memory impairment.  
Throughout the course of this appeal, the veteran has 
complained of vague problems with memory and problems 
concentrating, but again, the objective evidence is to the 
contrary.  A January 2005 VA outpatient treatment record and 
September 2005 VA examination report the veteran's memory 
intact and good concentration.  Additionally, his cognitive 
ability was normal upon examination in February 2008.  
Although the veteran's concentration was reported as being 
impaired in a June 2008 VA medical statement and May 2005 and 
March 2007 VA outpatient treatment records, his judgment and 
insight were both good as reflected in an April 2008 VA 
outpatient report.  

Fifth, the Board acknowledges disturbances in motivation and 
mood.  Indeed, during the September 2005 VA examination, the 
veteran's mood was depressed and his affect was restricted.  
Similarly, in April 2008, VA outpatient treatment records 
describe the veteran's mood as depressed.  However, such 
findings fail to demonstrate that such disturbances in 
motivation and mood has affected the veteran's ability to 
function independently, appropriately, and effectively to 
such an extent as to warrant the next-higher 50 percent 
rating under Diagnostic Code 9411.

Sixth, the Board notes that there is some evidence of 
difficulty in establishing and maintaining effective work and 
social relationships, but, even by the veteran's own 
admission, these difficulties are not nearly as severe as 
suggested.  During the September 2005 VA examination, the 
veteran reported being separated from his wife, but living 
with his daughters.  The veteran admitted to not working at 
that time, but the examiner noted that he "greatly 
embellishes his symptoms," and is considered employable.  By 
May 2006, the veteran continued to have problems with his 
wife, but he admitted that his relationship with his 
daughters has remained intact.  Furthermore, in a March 2007 
VA medical statement, the mental health therapist reported 
that the veteran's PTSD impacts his ability to work and get 
along with others.  Finally, during the VA examination in 
February 2008, the veteran admitted to having a close 
relationship with his parents and sibling.  He also added 
that he and is wife are no longer separated, but his current 
job causes an increase in his PTSD symptoms.  In March 2008, 
a private psychiatrist recommended that the veteran take a 
leave of absence from his job for approximately two to four 
months.  The Board concedes that the veteran has problems in 
establishing and maintaining work and social relationships 
because of his PTSD, but the preponderance of the evidence is 
against finding that his PTSD results in disturbances in the 
veteran's motivation and mood to a degree consistent with a 
higher disability rating.  In essence, while the veteran may 
have some intermittent periods of occupational and social 
impairment, as described in the 30 percent rating, it does 
not rise to the level of reduced reliability and productivity 
or difficulty in establishing and maintaining effective 
relationships, as described in the 50 percent rating.

Seventh, the Board also recognizes the veteran's GAF scores 
throughout the pendency of his appeal.  VA outpatient 
treatment records reflect GAF scores of 45 in April and May 
of 2005, and 48 and 55 in September 2005.  During the 
September 2005 and February 2008 VA examination, the veteran 
was assigned GAF scores of 70 and 60, respectively.  The two 
low GAF scores of 45 and 48 do not serve as a basis for a 
higher initial evaluation here because they are not 
consistent with the evidence of record.  For example, neither 
the September 2005 or February 2008 VA examination reports 
contain any objective findings to show that the veteran 
suffers from some impairment in communication or has major 
impairment in family relations, judgment, thinking, or mood.  
Moreover, no other evidence demonstrates such symptomatology.  
Therefore, the two lower GAF scores of record are not to be 
found very probative.  In contrast, the GAF scores of 55, 60, 
and 70 are found to be more consistent with the demonstrated 
symptomatology of record.  Such GAF scores are indicative of 
mild to moderate symptoms, but when considering the evidence 
as a whole, does not justify assignment of the next-higher 50 
percent rating.  An evaluation is based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2008).

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Nevertheless, the Board finds that the record 
does not show the veteran manifested symptoms that equal or 
more nearly approximate the criteria for a 50 percent 
evaluation.  It is reported in a February 2008 report that 
the veteran reported experiencing passive suicidal ideation 
with no plans and episodic suicidal ideation in March 2007, 
March 2008, and June 2008.  See June 2008 VA medical 
statement and March 2007, February 2008, March 2008, and June 
2008 VA treatment reports.  However, the Board notes that 
this appears to have been only an isolated manifestation of 
such symptomatology, as the medical records are otherwise 
negative for any evidence of suicidal ideation, and the 
veteran denied active suicidal ideation, plans, or intent.  
See also, September 2005 VA examination report and January 
2005, June 2005, and April 2008 VA outpatient treatment 
records.  

In this case, as noted above, the veteran's symptoms are not 
productive of, or consistent with, the criteria for a 50 
percent rating.  The veteran's PTSD does not more nearly 
exhibit the symptoms required to warrant the next higher 
evaluation, and any worsening or increase in severity 
throughout the pendency of this appeal remains contemplated 
by the 30 percent rating now in effect.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's PTSD.  The evidence 
does not establish that his service-connected psychiatric 
disability causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the veteran's service-
connected PTSD necessitates frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the currently assigned 30 percent evaluation 
for PTSD appropriately reflects the veteran's symptoms 
throughout the entire rating period on appeal, and there is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

This claim arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection.  
In this case, the veteran was provided a VCAA letter in 
December 2004 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from July 
1999 to June 2008, and private treatment records dated March 
2008.  The veteran was also provided VA examinations in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


